MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                               Apr 03 2020, 5:44 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
Matthew A. Griffith                                        Scott J. Fandre
Griffith Xidias Law Group LLC                              Krieg DeVault LLP
Indianapolis, Indiana                                      Mishawaka, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Celso Abraham Clemente                                     April 3, 2020
Ramirez,                                                   Court of Appeals Case No.
Appellant-Plaintiff,                                       19A-PL-2174
                                                           Appeal from the Marion Superior
        v.                                                 Court
                                                           The Honorable Patrick J. Dietrick,
Swages Real Estate, LLC,1                                  Judge
Appellee-Defendant.                                        Trial Court Cause No.
                                                           49D12-1402-PL-4128



Mathias, Judge.




1
 Several other defendants are named in the complaint below, but the appealed order pertains only to the
complaint against Swages Real Estate, LLC. None of the additional defendants below entered an
appearance, submitted a brief, or otherwise participated on appeal.

Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020                   Page 1 of 14
[1]   Celso Abraham Clemente Ramirez a/k/a Maynor Clemente Ramos

      (“Maynor”) appeals the judgment of the Marion Superior Court denying his

      claim against Swages Real Estate, LLC (“Swages”) regarding certain property

      located at 5464 East 18th Street in Indianapolis (“the Property”). On appeal,

      Maynor presents six issues, which we consolidate and restate as:


              I.       Whether the trial court abused its discretion by admitting certain
                       evidence;

              II.      Whether the trial court erred in concluding that Maynor was
                       barred from recovery by the equitable doctrine of unclean hands;

              III.     Whether the trial court clearly erred by concluding that Maynor
                       had granted authority to a third party to sell the Property; and

              IV.      Whether the trial court clearly erred by failing to award Maynor
                       title to the Property, damages, and attorney fees.


      Because the trial court did not err in concluding that Maynor did not meet his

      burden of showing that he held title to the Property, we affirm.


                                  Facts and Procedural History2
[2]   The identity of Maynor is a key factor in the resolution of this case. The name

      on his birth certificate is Maynor Clemente Ramos, but he has also used other

      names, including Maynor Clemente Judiel Ramos and Celso Abraham




      2
        Because Ramirez appeals following a bench trial in which the trial court entered judgment denying his
      claims, we restate the facts in the light most favorable to the trial court’s judgment. We remind Ramirez’s
      counsel that the Statement of Facts contained in an Appellant’s Brief must be “stated in accordance with the
      standard of review appropriate to the judgment or order being appealed.” Ind. Appellate Rule 46(a)(6)(b).

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020                    Page 2 of 14
      Clemente Ramirez. Maynor has a cousin in Guatemala whose name is Celso

      Abraham Celmente Ramirez. Maynor was born in Guatemala and entered the

      United States illegally in 1999 to visit his father, who then lived in Florida.

      Maynor testified that he began to use the name Celso Abraham Clemente

      Ramirez shortly after his entry into this country. Although Maynor was almost

      immediately detained by immigration authorities, he was released and

      remained in the United States. Maynor later settled in Indianapolis, where he

      began a construction business.3


[3]   Maynor testified that, in December 2008, he used the services of a real estate

      broker, Hilda Ellis (“Ellis”), to help purchase the Property. The Property was

      transferred to “Celso A. Ramirez” on December 11, 2008, via a warranty deed

      in consideration for $25,000. Maynor used a false identification to purchase the

      property; specifically he used a consular identification card issued by the

      government of Guatemala that listed his name as “Celso Abraham Ramirez,”

      his cousin’s name. This identification card also listed a birthdate that was not

      the same as Maynor’s actual birthdate. Maynor admitted at trial that the name

      on his birth certificate was Maynor Clemente Ramos, and he used his birth

      name in his request for asylum to federal immigration authorities. Moreover,




      3
       Maynor also ran a bus company in Guatemala, which became embroiled in a conflict with local criminal
      gangs. As a result of the threats to his safety from these gangs in Guatemala, Maynor was eventually granted
      asylum in this country after his 2011 deportation.

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020                   Page 3 of 14
      Ellis identified Ramirez at trial as “Maynor Celso” and “Maynor Clemente

      Judiel Ramos.” Tr. p. 16.


[4]   In Indianapolis, Maynor began a relationship with Wendi Linares (“Linares”),

      with whom he eventually had a child. Linares assisted in running Maynor’s

      business. On July 20, 2011, Maynor was detained by federal immigration

      authorities and deported to Guatemala on August 4, 2011, where he continued

      to run his busing company.


[5]   On August 3, 2011, while Maynor was still in custody in the United States, a

      durable power of attorney was executed and notarized in Guatemala by “Celso

      Abraham Clemente Ramirez aka Celso A. Ramirez,” designating Linares as

      attorney-in-fact for Ramirez. The power of attorney granted to Linares

      included:


              the full power and authority to manage and conduct all of my
              affairs, and to exercise my legal rights and powers, including
              those rights and powers that I may acquire in the future,
              including the following:

                                                      ***

              B. Buy and Sell. To purchase, sell, mortgage, grant options, or
              otherwise deal in any way in any real property or personal
              property, tangible or intangible, or any interest therein, upon
              such terms as the Agent considers proper . . . .


      Ex. Vol, Plaintiff’s Ex. 21. Using this power of attorney, Linares executed a

      purchase agreement on behalf of “Celso A. Ramirez” for the purchase and sale



      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 4 of 14
      of the Property. On June 27, 2013, Swages purchased the property, paying

      “Celso Ramirez” $29,500. Tr. p. 151.


[6]   Maynor returned to Indianapolis in October 2013, and was granted asylum in

      the United States. When he returned to Indianapolis, he discovered that Linares

      had sold the Property. Maynor, through counsel, demanded that Swages return

      the property to him, but Swages declined.


[7]   Accordingly, on February 14, 2014, Maynor filed a complaint naming Swages

      and Linares, among others, as defendants. Maynor also filed a lis pendens notice

      against the Property. Swages filed a response, asserting a third-party claim for

      fraud against Linares. On June 25, 2019, Maynor, Linares, and the other

      defendants reached settlement agreements, leaving only Swages as a defendant

      and Linares as a third-party defendant.


[8]   On June 24, 2019, the trial court held a bench trial on Maynor’s claims against

      Swages. At trial, Maynor twice requested leave to amend the pleadings to

      conform with the evidence, arguing that he should be permitted to bring claims

      of trespass, frivolous defense, and conversion. The trial court denied Maynor’s

      requests. On August 19, 2019, the trial court entered findings of fact and

      conclusions of law denying Maynor’s claims. The trial court interpreted

      Maynor’s claim against Swages as an equitable claim to quiet title and

      determined that Maynor could not seek equitable relief because he came to the

      court with “unclean hands.” More importantly, however, the trial court




      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 5 of 14
concluded that Maynor had not met his burden of showing that he held title to

the Property, writing:


        46. Plaintiff has not proved by a preponderance of the evidence
        that he holds title to the Property.

        47. Plaintiff claims he holds title to the Property.

        48. However, Plaintiff admitted that he has used multiple
        names/aliases in his life.

        49. Title to the Property was taken under the name of Celso
        A. Ramirez, but Plaintiff has not provided valid identification
        showing that Celso A. Ramirez is his name.

        50. In deportation proceedings Plaintiff was identified as Minor
        [sic] Clemente Ramos by the United States Department of
        Justice.

        51. Further, Plaintiff admits that he has a cousin by the name of
        “Celso Abraham Clemente Ramirez.”

        52. It is impossible to know if Plaintiff was ever the true title
        holder of the Property.

        53. Merely attending the closing and tendering funds to
        purchase the Property does not necessarily make you the title
        holder of the Property. You can purchase property on behalf of
        others.

        54. It is impossible for this Court, as trier of fact, to determine if
        it was ever actually Plaintiff that held title to the Property.

        55. Plaintiff cannot meet his burden proof so this Court denies
        Plaintiff the equitable relief he seeks.


Appellant’s App. pp. 31–32 (emphases added). Maynor now appeals.


Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 6 of 14
                                           Standard of Review
[9]    In cases where the trial court enters findings of fact and conclusions of law, our

       standard of review is well settled:


               First, we determine whether the evidence supports the findings
               and second, whether the findings support the judgment. In
               deference to the trial court’s proximity to the issues, we disturb
               the judgment only where there is no evidence supporting the
               findings or the findings fail to support the judgment. We do not
               reweigh the evidence but consider only the evidence favorable to
               the trial court’s judgment. Challengers must establish that the
               trial court’s findings are clearly erroneous. Findings are clearly
               erroneous when a review of the record leaves us firmly convinced
               a mistake has been made. However, while we defer substantially
               to findings of fact, we do not do so to conclusions of law.
               Additionally, a judgment is clearly erroneous under Indiana Trial
               Rule 52 if it relies on an incorrect legal standard. We evaluate
               questions of law de novo and owe no deference to a trial court’s
               determination of such questions.


       RCM Phoenix Partners, LLC v. 2007 E. Meadows, LP, 118 N.E.3d 756, 759–60

       (Ind. Ct. App. 2019), trans. denied. “Moreover, ‘[w]e may affirm a judgment on

       any legal theory, whether or not relied upon by the trial court, so long as the

       trial court’s findings are not clearly erroneous and support the theory adopted.’”
Id. at 760. (citing Mitchell v. Mitchell, 695 N.E.2d 920, 923–24 (Ind. 1998)).


[10]   We also note that, as the plaintiff, Maynor bore the burden of proof at trial. A

       judgment entered against a party who bore the burden of proof at trial is a

       negative judgment. DeGood Dimensional Concepts, Inc. v. Wilder, 135 N.E.3d 625,

       632 (Ind. Ct. App. 2019) (citing Stoffel v. JPMorgan Chase Bank, 3 N.E.3d 548,

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 7 of 14
       552 (Ind. Ct. App. 2014)). We will not reverse a negative judgment on appeal

       unless it is contrary to law. Id. To determine whether a judgment is contrary to

       law, we consider the evidence in the light most favorable to the judgment,

       together with all the reasonable inferences to be drawn therefrom. Id. (citing

       Stoffel, 3 N.E.3d at 553). A party appealing from a negative judgment must

       show that the evidence “points unerringly to a conclusion different than that

       reached by the trial court.” Id. (citing Smith v. Dermatology Assoc., 977 N.E.2d 1,

       4 (Ind. Ct. App. 2012)).


[11]   As our supreme court recently observed, “It is hard to conceive of a situation

       where an appellant would satisfy the sufficiency-based ‘clearly erroneous’

       standard of [Trial] Rule 52 yet would fail to meet the supposedly more onerous

       negative-judgment standard.” Town of Brownsburg v. Fight Against Brownsburg

       Annexation, 124 N.E.3d 597, 602 (Ind. 2019). The court summarized the

       differences between the clearly erroneous standard on the one hand and the

       negative judgment standard on the other: “In one, the inquiry is essentially

       whether there is any way the trial court could have reached its decision. In the

       other, it is whether there is no way the court could have” done so. Id. (quoting

       Spranger v. State, 650 N.E.2d 1117, 1120 (Ind. 1995) (emphasis in original)). It is

       with this stringent standard that we review Maynor’s claims.


                                       Discussion and Decision
[12]   Maynor presents several issues for our review. He first argues that the trial court

       erred by considering materials that were submitted to the court prior to trial but


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 8 of 14
       that were never admitted into evidence at trial, specifically referring to: (1)

       Ellis’s affidavit submitted in support of summary judgment; (2) Linares’s

       affidavit submitted in support of her motion to dismiss; (3) an exhibit attached

       to Swages’s answer; (4) an exhibit attached to the complaint; and (5) Linares’s

       supplemental affidavit submitted in support of a motion to strike. Maynor

       claims that this “post-trial” evidence is not part of the record and could not

       properly be considered by the trial court in its judgment.


[13]   First, we do not agree that these materials are not part of the record. They were

       submitted by the parties in support of various pre-trial motions; therefore, they

       are part of the trial court’s record. See Ind. Appellate Rule 27 (“The Record on

       Appeal shall consist of the Clerk's Record and all proceedings before the trial

       court . . . , whether or not transcribed or transmitted to the Court on Appeal.”);

       Ind. Appellate Rule 2(E) (“The Clerk's Record is the Record maintained by the

       clerk of the trial court . . . and shall consist of the Chronological Case Summary

       (CCS) and all papers, pleadings, documents, orders, judgments, and other

       materials filed in the trial court or . . . listed in the CCS.”). Moreover, even if

       the trial court should not have considered these items in coming to its final

       judgment, any error was harmless, as the parts of the trial court’s findings that

       do not refer to this evidence are sufficient to support the trial court’s judgment.


[14]   The remainder of Maynor’s claims are based on the premise that he holds title

       to the Property. The trial court found that Maynor had not met his burden of

       proving that he holds title to the Property. Thus, we consider this dispositive

       question.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 9 of 14
[15]   For a plaintiff to prevail in an action to quiet title, the plaintiff must prove that

       he owns superior title to the property in question. See 24 Ind. Law Encyc.

       Quieting Title § 26 (“The complaint in an action to quiet title must, by

       appropriate allegations, show title in the plaintiff as to the property in

       controversy at the time the action was commenced.”) (footnote omitted); 65

       Am. Jur. 2d Quieting Title § 27 (“To maintain a quiet title action, the

       complainant must own or have legal title to, or an interest in, the property in

       question . . . .”). An action to quiet title may be equitable or statutory in nature.

       ABN AMRO Mortgage Grp., Inc. v. Am. Residential Servs., LLC, 845 N.E.2d 209,

       215 (Ind. Ct. App. 2006) (citing Terpstra v. Farmers and Merchants Bank, 483
N.E.2d 749, 757 (Ind. Ct. App. 1985), trans. denied).4


[16]   Here, there is no indication that Maynor followed the procedures for a statutory

       action to quiet title, and the trial court therefore considered his claim as an

       independent, equitable claim to quiet title. See id. (even where plaintiff did

       follow procedures for statutory quiet title action, “longstanding common law

       predating the quiet title statute provides an independent equitable basis for

       quieting title.”). Maynor presented evidence that “Celso A. Ramirez”

       purchased the Property on December 11, 2008. Both he and Ellis testified that

       they attended a real estate closing where Maynor purchased the Property in the

       name of Celso A. Ramirez. But the trial court simply did not believe that



       4
        “The quiet title statute supplements, but does not replace, the common law basis for quieting title.” Id. The
       distinction between the statutory and equitable actions is that a statutory action quiets title “as to the whole
       world,” whereas an equitable action quiets title “only as to the parties named in [the] complaint.” Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020                      Page 10 of 14
       Maynor was, in fact, Celso A. Ramirez. Instead, the trial court believed that

       Maynor purchased the Property in the name of, or on behalf of, Celso A.

       Ramirez, perhaps to avoid detection under his own name for living in the

       United States without legal authorization. Celso A. Ramirez was also the name

       of Maynor’s cousin in Guatemala, which lends credence to the idea that

       Maynor simply used a relative’s name. The identification Maynor provided to

       establish that he was Celso A. Ramirez did not match Maynor’s name or birth

       date. The bottom line is that the trial court was under no obligation to credit

       any part of either Maynor’s or Ellis’s testimony. And given the confusion

       surrounding whether Maynor purchased the Property on behalf of his cousin, or

       whether Maynor had essentially assumed the identity of his cousin, the trial

       court was well within its discretion to conclude that Maynor did not establish

       that he was the Celso A. Ramirez in whose name the Property was titled.


[17]   Moreover, even if Maynor did establish that he was the owner of the Property,

       the trial court concluded that he was precluded from seeking the equitable relief

       of quieting title under the doctrine of “unclean hands.”


               [T]his doctrine is one of a number of maxims applied when
               deciding if a party who seeks equitable relief has behaved in a
               manner justifying that relief. See Wedgewood Cmty. Ass’n, Inc. v.
               Nash, 810 N.E.2d 346, 347 (Ind. 2004) (Rucker, J., dissenting
               from denial of transfer). The doctrine of unclean hands requires
               that “‘he who seeks equity . . . come into court with clean
               hands’” and “‘closes the door of a court of equity to one tainted
               with inequitableness or bad faith relative to the matter in which
               he seeks relief, however improper may have been the behavior of
               the defendant.’” Id. (quoting ABF Freight Sys., Inc. v. NLRB, 510

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 11 of 14
U.S. 317, 330 (1994) (Scalia, J., concurring)). “‘Almost any kind
                of conduct the [court] may consider to be unethical or improper
                might suffice to bar the plaintiff’s claim, even if the conduct is not
                actually illegal.’” Id. at 347–48 (quoting 1 Dan B. Dobbs, Law of
                Remedies 2.4(2) (2d ed. 1993)).


       Woodruff v. Ind. Family & Soc. Servs. Admin., 964 N.E.2d 784, 792 n.5 (Ind.

       2012).


[18]   Maynor takes issue with the trial court’s conclusion that he had unclean hands.

       He claims that his status at the time of the Property’s purchase as an

       undocumented immigrant cannot itself constitute unclean hands, noting that he

       has since been granted asylum in the United States. But the trial court did not

       base its conclusion solely on Maynor’s status as an undocumented immigrant.

       The trial court focused more on the fact that Maynor used his cousin’s name

       and identity to conduct his business in Indiana. Maynor claims that, in

       Hispanic culture, it is common for an individual to use a name other than his or

       her given name. Even if this were the case, the trial court did not, as suggested

       by Maynor, ignore this cultural norm. It simply did not believe that this was the

       reason Maynor purchased the Property in the name of Celso A. Ramirez.

       Indeed, Maynor used his birth name in his asylum proceedings. As noted by the

       trial court, there are any number of reasons why a person might purchase real

       property in the name of another person. Considering only the facts most

       favorable to the trial court’s judgment, we cannot say that Maynor has met the

       onerous burden of showing that there was no way the trial court could have

       concluded that he had unclean hands.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 12 of 14
[19]   Maynor also contests Swages’s status as a bona fide purchaser of the Property.

       Maynor’s claim is based on the premise that Linares’s power of attorney was

       fraudulently obtained. But the trial court did not find this to be the case. The

       trial court noted that Linares assisted Maynor in running his business and that

       Maynor requested that Linares send him money after he was deported. The

       power of attorney document states that it was notarized in Guatemala and

       signed by Celso A. Ramirez. Although Maynor notes that he was in the custody

       of American immigration authorities at the time the power of attorney was

       executed, this does not mean that the power of attorney was fraudulently

       obtained. The trial court could have concluded that Maynor’s cousin, Celso A.

       Ramirez, executed the power of attorney and that this same Celso A. Ramirez

       was the titled owner of the Property. Because there is evidence supporting the

       trial court’s conclusion that the power of attorney was not fraudulently

       obtained, Maynor’s argument that Linares’s sale of the Property to Swages was

       void ab initio due to a fraudulent power of attorney fails.


                                                  Conclusion
[20]   As a party appealing from a negative judgment, Maynor has not met his burden

       of showing that the evidence points unerringly to a conclusion different than

       that reached by the trial court. Simply put, the trial court was under no

       obligation to credit the testimony of Maynor or Ellis that Maynor was the

       purchaser of the Property. The evidence favoring the trial court’s judgment

       instead shows that the Property was purchased in Celso A. Ramirez’s name,

       and Maynor did not satisfy the trial court that he is Celso A. Ramirez. Rather,

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 13 of 14
       Celso A. Ramirez is Maynor’s cousin in Guatemala, and the evidence leads to

       the inference that Maynor used his cousin’s name and later claimed it as his

       own. Thus, the trial court could also conclude that Maynor came to the court

       with unclean hands and therefore could not seek the equitable relief of quieting

       title to the Property. Lastly, the trial court did not err by concluding that

       Linares’s power of attorney was not fraudulent and that the sale of the Property

       to Swages was not void ab initio. As Maynor’s remaining arguments are all

       premised on his claim that he owns the Property, they necessarily fail. For all of

       these reasons, we affirm the judgment of the trial court.


[21]   Affirmed.


       Kirsch, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2174 | April 3, 2020   Page 14 of 14